Citation Nr: 0602235	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1996, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which granted service 
connection for PTSD, and assigned that disorder a 30 percent 
rating effective November 20, 1996.  The veteran perfected an 
appeal as to the assigned rating and effective date for 
service connection.  The veteran submitted his notice of 
disagreement in February 2004 with respect to the rating and 
effective date assigned.  In a July 2004 rating decision-
produced at the same time as a Statement of the Case (SOC) 
addressing both claims-the RO increased the assigned rating 
from 30 to 70 percent, effective from November 20, 1996.  The 
veteran subsequently perfected an appeal only as to the 
effective date, by filing a substantive appeal in August 
2004.    


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD, from which 
service connection was ultimately established, was received 
by VA on November 20, 1996.

3.  The veteran has not asserted that the RO's unappealed 
March 1994 rating action that denied his claim for service 
connection for PTSD, was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1994 decision that denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1994).

2.  The criteria for an effective date earlier than November 
20, 1996, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In a letter dated in March 2005, and in the statement of the 
case and supplemental statement of the case, the RO notified 
the appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
the Board observes that the Court has held that even the 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, the Board will 
proceed with the consideration of this case.

II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; service medical records; VA and 
private clinical records; records associated with a Social 
Security Administration disability determination; and reports 
of VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.
 
The veteran seeks an effective date earlier than November 20, 
1996, for service connection for PTSD.  In a July 1977 rating 
decision, the RO denied a claim for service connection for an 
emotional disorder.  The veteran was notified of the decision 
later that month.  In a March 1994 rating decision, the RO 
denied service connection for PTSD.  The veteran was notified 
of the decision later that month.  The veteran did not appeal 
either of those decisions, which therefore are final.  38 
U.S.C.A. §§ 4005; 7103 (West 1991); 38 C.F.R. §§ 19.118, 
19.153 (1977); 38 C.F.R. §§ 20.302, 20.1103 (1994).

Both the RO decision of July 1977-to the extent that it 
represented a claim for service connection for PTSD-and the 
March 1994 rating decision were final in the absence of clear 
and unmistakable error (CUE).  The Board has reviewed the 
record and finds that no allegation has been made that would 
be adequate to raise a valid claim of CUE in either decision.  
38 C.F.R. § 3.105(a) (1977 & 1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

In a January 2004 rating decision, the RO determined that new 
and material evidence had been received since the RO's 
unappealed March 1994 rating decision that had denied service 
connection for PTSD.  At that time the RO granted service 
connection for the disorder, effective November 20, 1996, on 
the basis that that was when the veteran's successful 
application to reopen a claim of service connection for PTSD 
was received.

The veteran, citing the evidence showing that his PTSD had 
its onset during service, as well as his previous attempts to 
obtain service connection for this condition, argues that an 
effective date prior to November 20, 1996, is warranted for 
service connection for this disability.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
November 20, 1996.  See Sears v. Principi, 349 F3d. 1326 
(Fed. Cir. 2003); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004).  

In Sears, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) observed that in October 1995, the 
veteran had sought to reopen a previously denied claim of 
service connection for PTSD.  The Federal Circuit noted that 
in an August 1997 rating decision, the RO had granted service 
connection for PTSD, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.

In light of the foregoing, entitlement to an effective date 
prior to November 20, 1996, for the grant of service 
connection for PTSD is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  As such, the 
appeal must be denied.


ORDER

An effective date prior to November 20, 1996, for the grant 
of service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


